Citation Nr: 1638255	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  03-32 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for dry skin, to include as secondary to service-connected hypertensive heart disease.

2.  Entitlement to a disability rating in excess of 60 percent for hypertensive heart disease for the period prior to August 21, 2015.

3.  Entitlement to a separate compensable disability evaluation for hypertension.

4.  Entitlement to a separate compensable disability evaluation for aortic aneurysm.
 
5.  Entitlement to a compensable disability rating for erectile dysfunction.
 
 6.  Entitlement to a disability rating in excess of 30 percent for renal insufficiency.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 through April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2003, June 2005 and March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The February 2003 rating decision denied a rating in excess of 60 percent for hypertensive heart disease.  In the June 2005 rating decision, the RO declined to reopen the Veteran's service connection claim for a right foot disorder.  In that same rating decision, the RO reopened the claim of service connection for his claimed left foot disorder, but denied the claim on the merits. 

In the March 2012 rating decision, the RO continued the Veteran's noncompensable evaluation for erectile dysfunction.  In another March 2012 rating decision, the RO denied service connection for dry skin, to include as secondary to service-connected hypertensive heart disease.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2010.  A transcript of the hearing is associated with the claims file.

In a December 2013 decision, the Board denied a rating in excess of 60 percent for hypertensive heart disease, granted service connection for dry eyes, and remanded the issues of entitlement to service connection for an eye disability other than dry eyes and bilateral foot disorder, and entitlement to a disability rating in excess of 30 percent for renal insufficiency.  The Veteran appealed the December 2013 Board decision to the United States Court of Appeals for Veterans Claim (Court).  In October 2014, the parties filed a joint motion for partial remand (JMR) with the Court as to the issue of entitlement to a disability rating in excess of 60 percent for hypertensive heart disease.  The Court issued an Order vacating the Board's December 2013 decision as to that issue only.  The case was returned to the Board for action consistent with the JMR.

In July 2015, the Board denied service connection for a bilateral foot disability and a bilateral eye disability (other than dry eyes).  The Board also remanded the issues of service connection for dry skin; increased rating claims for hypertensive heart disease, renal insufficiency, erectile dysfunction, low back disorder; earlier effective date claims for the grant of service connection for bilateral dry eyes and a low back disorder; and a request for a temporary total disability rating for coronary artery disease.

In a December 2015 supplemental statement of the case (SSOC), the RO granted an increased 100 percent disability rating for the Veteran's service-connected hypertensive heart disease, effective August 21, 2015.

The Board notes that because the 100 percent rating assigned to the Veteran's service-connected hypertensive heart disease disability for the period since August 21, 2015 is the maximum rating available for this disability, a higher rating claim for the hypertensive heart disease disability for the period since August 21, 2015 is no longer on appeal.  However, the issue of entitlement to a disability rating in excess of 60 percent for hypertensive heart disease for the period prior to August 21, 2015 remains on appeal.

The Board notes that per the July 2015 Board remand instructions, the RO issued statements of the case (SOCs) for the issues of entitlement to service connection for dry skin; increased ratings for renal insufficiency, erectile dysfunction, low back disorder; entitlement to earlier effective dates for the grants of service connection for bilateral dry eyes and a low back disorder; and entitlement to a temporary total disability rating following coronary bypass grafting for coronary artery disease.

However, the Veteran failed to perfect appeals as to the issues of an increased rating for a low back disorder; entitlement to earlier effective dates for the grants of service connection for bilateral dry eyes and a low back disorder; and entitlement to a temporary total disability rating following coronary bypass grafting for coronary artery disease.  As a result, these issues are not currently before the Board.

Regarding the issue an increased rating for erectile dysfunction, the Board notes that in his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2015).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to an effective date earlier than August 21, 2015, for the grant of special monthly compensation (SMC) based on housebound status has been raised by the record in a November 2015 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, in November 2015 the Veteran filed a claim for VA vocational rehabilitation.  The record before the Board does not reflect that this claim also has been addressed.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a separate compensable disability evaluation for aortic aneurysm and entitlement to a disability rating in excess of 30 percent for renal insufficiency are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a dry skin disability.

2.  For the period prior to August 21, 2015, the Veteran's renal insufficiency has been manifested by hypertension with systolic pressure that is predominantly over 160 mmHG and diastolic pressure that is predominantly over 100 mmHg, blood urea nitrogen (BUN) levels no higher than 25 mg%, and creatinine levels no higher than 1.7 mg%; however, has not been manifested by hypertension with diastolic pressure that is predominantly over 110 mmHg, lethargy, weakness, anorexia, weight loss or gain, or markedly decreased function of the kidney or other organ systems that has been associated with his renal insufficiency.

3.  A separate compensable rating for hypertension is warranted based upon a history of diastolic pressures in excess of 100 requiring continuous medication for control; during the appeal period, his diastolic pressure has not been predominantly 110 or more and his systolic pressure has not been predominantly 200 or more.

4.  The Veteran's service-connected erectile dysfunction has not been manifested by penile deformity.





CONCLUSIONS OF LAW

1.  A dry skin disability was not incurred in or aggravated by active duty and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

2.  The criteria for a disability rating in excess of 60 percent for the period prior to August 21, 2015 for hypertensive heart disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7007 (2015).

3.  The criteria for separate 10 percent disability evaluation for hypertension are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).

4.  The criteria for a compensable evaluation for erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7599-7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Regarding the Veteran's claim for service connection for dry skin and for a compensable rating for erectile dysfunction, the RO provided notice to the Veteran in a March 2011 letter, prior to the date of the issuance of the appealed March 2012 rating decision.  Regarding the Veteran's claim for a rating in excess of 60 percent for hypertensive heart disease for the period prior to August 21, 2015, the RO provided notice in a September 2012 letter.

The March 2011 and September 2012 letters explained what information and evidence was needed to substantiate a claim for service connection and increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the September 2012 letter, and opportunity for the Veteran to respond, the October 2015 supplemental statement of the cases (SSOC) reflects readjudication of the claim for an increased rating for hypertensive heart disease for the period prior to August 21, 2015.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded VA examinations in December 2002, February 2005, August 2008, November 2008 and December 2011.  Per the July 2015 Board remand instructions, the Veteran also underwent VA examinations in August 2015.  The reports of the December 2002, February 2005, August 2008, November 2008, December 2011 and August 2015 VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the December 2002, February 2005, August 2008, November 2008, December 2011 and August 2015 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Per the July 2015 Board remand instructions, the Veteran was issued a statement of the case for the issues of entitlement to service connection for dry skin and for increased ratings for renal insufficiency and erectile dysfunction.  In light of the above, the Board finds that the RO substantially complied with the July 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Service Connection

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Factual Background and Analysis

The Veteran's service treatment records are negative for treatments or complaints related to dry skin and the Veteran does not claim that this disability was incurred directly in service.  

Instead, the Veteran contends that he has a dry skin disability that is a result of the medication he takes to care for his service-connected hypertensive heart disease.  In his September 2015 substantive appeal, the Veteran specifically noted that itchy, dry skin and rashes were common side effects for the medications he was taking for his service-connected hypertensive heart disease.

A private December 2010 treatment note for a consultation indicated that the Veteran did not have any rashes.

The Veteran underwent a VA examination in December 2011.  The Veteran reported that his dry skin began in 2000 and he got this condition after taking medications.  He indicated that his condition had not been formally diagnosed.  He reported itching of the hands, shedding of the feet and crusting on the lips and wrists.  He noted that his hands crack and look like cuts on his fingers.  He however did not experience overall functional impairment from this condition.  He had not been treated with any oral or topical medications in the past 12 months for any skin condition.  He did not have any benign or malignant skin neoplasms.  On examination, the Veteran did not have dermatitis eczema, bullous disorder, psoriasis, infections of the skin, cutaneous manifestations of collagen vascular disease or papulosquamous disorder.  He did not have acne or chloracne, vitiligo, scarring, alopecia, alopecia areata or hyperhidrosis.  The examiner determined that the Veteran did not have any systemic manifestations due to any skin disease.  The examiner concluded that for the claimant's condition of dry skin, there was no diagnosis because there was no pathology to render a diagnosis.  The Veteran did not have, nor has he ever been diagnosed with a skin condition.

Under the circumstances of this case, the Board concludes that service connection is not warranted for a dry skin disability to include as secondary to service-connected disability as the Veteran has not been shown to have a current dry skin disability.  

While the Veteran contends that he suffers from a dry skin disability as a result of the medications he takes for his service-connected hypertensive heart disease, the Board finds that service connection is not warranted for a dry skin disability as the persuasive medical evidence demonstrates that the Veteran has not had a diagnosis of a dry skin disability at any time during the appeal.  

Service treatment records do not include a diagnosis of or treatment for a dry skin disability or any other skin condition.

Additionally, there are no treatment records that provide a current diagnosis of any dry skin disability and the December 2011 VA examiner specifically determined that the Veteran did not currently now have, or had ever had, a skin disability.

In this instance, the Board finds that the December 2011 VA examiner's opinion to be probative.  The December 2011 VA examiner had the benefit of a review of the Veteran's claims file, and provided a detailed rationale which explained why the Veteran did not have a current diagnosis of a dry skin condition.

The Board has reviewed all of the Veteran's VA and private treatment records, and has found no indication that the Veteran has ever been diagnosed with a skin disability.  While statements from the Veteran reflect his continued assertion that he has a dry skin disability, none of the medical evidence supports his opinion, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of, any such opinion.  In this regard, the Board ultimately places more weight on the medical opinions and clinical findings of record on the matter of whether the Veteran has a current dry skin disability.

Accordingly, the medical evidence of record does not support a current diagnosis of the claimed dry skin disability and the Board's consideration of entitlement to service connection for dry skin disability fails on this basis alone. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have a dry skin disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim for service connection for a dry skin disability must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met. 

The Board notes the Veteran and his representative's contentions regarding the etiology of his claimed dry skin disability.  To the extent that the Veteran and his representative themselves contend that a medical relationship exists between his claimed current dry skin disability and his service-connected hypertensive heart disease disability, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that a dry skin disability is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the claimed dry skin disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the December 2011 VA examiner provided detailed rationales in support of his opinions and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed dry skin disability and his service-connected hypertensive heart disease disability are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

II. Increased Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).   He is also competent to report symptoms of his hypertensive heart disease and erectile dysfunction disabilities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  Heart Disabilities

The Veteran contends that his hypertensive heart disease warrants a rating in excess of 60 percent for the period prior to August 21, 2015.

Service connection for hypertension was originally awarded in an August 1987 rating decision.  He was assigned a 20 percent rating, effective June 1987.  In an October 1998 rating decision, the Veteran's hypertension was recharacterized as hypertensive heart disease.  His rating was increased to 60 percent disabling, effective April 1998. 

The Veteran has filed for increases of his hypertensive heart disease on and off since the original rating decision dated in 1987.  He filed his current claim for increase in April 2002, which was denied in the appealed February 2003 rating decision.

The Veteran was afforded a VA examination in December 2002, during which he was noted to have uncontrolled blood pressure, hypertensive heart disease with cardiac enlargement and pulmonic murmur.  The examiner opined that the Veteran's METs would probably be 7.  Blood pressure readings were 170/116, 170/114 and 165/112.  The examiner indicated that because there is no swelling in the lower extremities, a definitive diagnosis of congestive heart failure could not be made. 

In April 2003, the Veteran was admitted to a private hospital with chest pain.  At the time of the hospitalization, he had a repeat myocardial perfusion that demonstrated an ejection fraction of 48 percent.  The assessment, in addition to hypertensive heart disease, was left ventricular hypertrophy and secondary ST segment changes, and sinus bradycardia.  The following month during a VA treatment, the Veteran's ejection fracture was estimated at 65 percent. 

In February 2005, the Veteran was afforded another VA heart examination, during which he complained of chest pain with walking, moving furniture, or intercourse.  He reported that pain can occur at rest also.  The examiner noted a history of cardiac catheterizations twice in 1997 that showed cardiomegaly but no coronary artery disease.  Physical examination revealed left ventricular hypertrophy, but normal peripheral pulses and no evidence of congestive heart failure.  Heart examination showed normal sinus rhythm with grade 1/6 pulmonic systolic murmur.  There was no evidence of jugulvenous distension, or carotid bruits.  Examination of the lungs and abdomen were normal.  The examiner diagnosed hypertensive heart disease, essential vascular hypertension, and chest pain of unknown etiology.  Blood pressure readings were 180/100, 180/100 and 190/100.

In November 2006, the Veteran was hospitalized with cardiac complaints.  Following diagnostic testing, the treating professional diagnosed mild to moderate left ventricular hypertrophy.  At one point the treating professional determined the left ejection fracture was 40 percent, but later indicated the imaging was unclear.  He underwent catheterization on the right and left side, left ventriculography, and selective coronary angiography.  Following the catheterization, the ejection fraction was 48 percent, with a congenital cardiovascular anomaly in the right coronary artery, high grade stenosis, and mildly abnormal structure and function of the left ventricle.  There was no diagnosis of congestive heart failure. 

During a December 2010 VA outpatient treatment, the Veteran was diagnosed as having coronary heart disease, status-post triple vessel coronary bypass graft surgery (November 2010), ascending aortic aneurysm, status-post repair, and uncontrolled hypertension. 

The Veteran was afforded a VA examination in December 2011, during which he was diagnosed as having an old myocardial infarction per EKG, coronary artery disease, and hypertensive heart disease.  He had a history of coronary bypass surgery, angioplasty, and bilateral catheterization.  Additionally, the Veteran had a history of hypertension and cardiomegaly.  The examiner related that the Veteran did not have congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions. 

Physical examination revealed surgical scars, but the examiner opined that they were not painful or unstable, nor are they greater than 39 square centimeters.  Recent history of diagnostic testing revealed cardiac hypertrophy, cardiac dilation, ischemia, and an abnormal coronary artery angiogram with evidence of stenosis. Following the interview-based METs testing, the examiner predicted the Veteran's METs level was greater than 3, but less than 5 when he experiences dyspnea and angina.  A blood pressure reading was 160/100.

In a September 2012 records review, the VA physician opined that the Veteran's cardiovascular symptoms due to hypertensive heart disease and nonservice-connected coronary artery disease cannot be differentiated.  In reaching this conclusion, the examiner noted that the coronary artery disease is included within the problems caused by his hypertensive heart disease.  In other words, the examiner opined that the Veteran's coronary artery disease is at least as likely as not caused by his service-connected hypertensive heart disease. 

Per the July 2015 Board remand instructions, the Veteran underwent a VA examination in August 2015.  It was noted that the Veteran had been diagnosed with coronary artery disease and hypertensive heart disease.  The Veteran's blood pressure was 173/103.  Continuous medication was required for the Veteran's heart disease.  On examination, there was evidence of cardiac hypertrophy but no evidence of cardiac dilation.  He had a METs level of 1 to 3.  The limitation in METs level was due to multiple medical conditions including his heart condition but it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  The Veteran reported that he was instructed to not perform any activity and was to report any chest pain.  It was noted that the Veteran's heart condition impacted his ability to work as he could not move back and forth.  He did not have any hospitalizations for his heart condition.  

The Veteran also had residuals of an aortic aneurysm.  He reported having a bypass in 2006 and aortic aneurysm surgery in 2010.  While he did not currently have an aortic aneurysm, his residuals included chronic pain.  The examiner opined that it was less likely than not that the Veteran's aortic aneurysm was caused by or a result of the Veteran's service-connected hypertension.  The examiner noted that the Veteran seemed to have a congenital anomaly with his aortic aneurysm.  However, the examiner also determined that it was at least as likely as not that the Veteran's aortic aneurysm was aggravated beyond its natural progression by the service-connected hypertension.  The examiner noted that the causes of aortic aneurysms include congenital, hyperlipidemia, diabetes and infection.  Over many years the stress of high blood pressure can lead to bulging of the blood vessel wall, making hypertension the leading cause of thoracic aortic aneurysms.

      1.  Hypertensive Heart Disease

For the period prior to August 21, 2015, the Veteran's hypertensive heart disease is rated at 60 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7007.  Under this code, a 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007. 

In other words, in order to assign a higher rating than 60 percent under Diagnostic Code 7007, the clinical evidence of record must show chronic, congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fracture of less than 30 percent. 

As noted above, a December 2015 in a December 2015 SSOC, the RO granted an increased 100 percent disability rating for the Veteran's service-connected hypertensive heart disease, effective August 21, 2015.  This increase was based on the August 2015 VA examination which found that the Veteran had a METs level of 1 to 3.  Again, a 100 percent rating is warranted under Diagnostic Code 7007 when there is a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against awarded a disability in excess of 60 percent for the Veteran's hypertensive heart disease for the period prior to August 21, 2015.  At no point during the appeal period was the Veteran shown to have congestive heart failure, METs of less than 3, or an ejection fraction of less than 30. 

Even considering all the heart-related symptoms (coronary artery disease and hypertensive heart disease), the competent and probative evidence of record shows that ejection fracture was at its worst to 40 percent and METs greater than 3 but less than 5.  Additionally, VA treatment records and examinations specifically noted no history of or current diagnosis of congestive heart failure. 

The Board appreciates the Veteran's contentions and arguments in support of his claim, but finds that these reports of symptoms in conjunction with the objective medical evidence of record simply do not support a rating in excess of 60 percent for the period prior to August 21, 2015. The Board has considered the statements he made to treating professionals and examiners, but notes that the rating criteria are specific and his heart disability is not of the severity required for the higher, 100 percent rating. 

Accordingly, the Board finds a disability rating in excess of 60 percent for hypertensive heart disease is not warranted for the period prior to August 21, 2015.


	2.  Hypertension

In the October 2014 JMR, the parties agreed that in its December 2013 denial of a rating in excess of 60 percent for hypertensive heart disease, the Board erred when it did not discuss whether the Veteran would be entitled to higher or separate ratings under 38 C.F.R. § 4.104, Diagnostic Codes 7101 (hypertension) and 7110 (aortic aneurysm) for his claimed hypertensive heart disease.  As noted above, the Veteran's hypertensive heart disease is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7007.  Note 3 to 38 C.F.R. § 4.104 provides that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

As noted by the parties in the October 2014 JMR and as detailed above, the Veteran has a current diagnosis of hypertension.  

Under 38 C.F.R. § 4.104 , Diagnostic Code 7101, a 10 percent rating is in order when diastolic pressure is predominantly 100 or more, or; when systolic pressure is predominantly 160 or more, or; when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; when systolic pressure is predominantly 200 or more.  When diastolic pressure is predominantly 120 or more, a 40 percent rating is warranted.  A maximum schedular rating of 60 percent is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101 (2015).

In the case of hypertension, the Rating Schedule does not specifically provide for a noncompensable disability rating.  In every instance where the Rating Schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable disability rating will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31(2015).

As mentioned above, the criteria of Diagnostic Code 7101 specifically instructs the rater to assign separate ratings for hypertension and hypertensive heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE (3).  The Veteran was originally service connected for hypertension in an August 1987 rating decision which was later recategorized as hypertensive heart disease in an October 1998 rating decision.  The Veteran also has a current diagnosis of hypertension which has been manifest by diastolic pressure predominantly 100 or more, systolic pressure predominately 160 or more and required continuous medication to control.  Thus, the Veteran is entitled to a separate 10 percent rating under Diagnostic Code 7101 for hypertension.

However, the Board finds that an evaluation in excess of 10 percent for hypertension is not established.  As noted above, in order to warrant a 20 percent disability evaluation, the next higher evaluation, the evidence must show diastolic pressure predominately 110 or more or systolic pressure predominately 200 or more.  

The record contains multiple blood pressure readings conducted throughout the Veteran's appeal period.  While the December 2002 VA examination demonstrated blood pressure readings of 170/116, 170/114 and 165/112, these were the only readings taken in the entire appeal period where the diastolic pressure was 110 or higher.  The most recent blood pressure readings on VA examination in August 2015 also demonstrated a diastolic blood pressure reading below 110 as the blood pressure reading was 173/103.  Additionally, the Veteran's systolic pressures have never been predominately 110 or higher at any point.

Thus, the preponderance of the evidence demonstrates that the Veteran's diastolic pressure has not been predominantly 110 or more and that his systolic pressure has not been predominantly 200 or more.

As a result, the Board finds that a separate 10 percent rating, but no higher, for hypertension is warranted.


B. Erectile Dysfunction

The Veteran underwent a VA examination in August 2008.  The examiner indicated that the Veteran had current intermittent erectile dysfunction.

The Veteran underwent a VA examination in November 2008.  The examiner indicated that the Veteran's current erectile dysfunction was a result of the medications he was taking for his hypertension.

The Veteran underwent a VA examination on December 20, 2011.  It was noted that the Veteran had erectile dysfunction that began in 2000.  He had also had an undescended left testicle removed.  On examination, his penis was normal. There was no evidence of deformity masses or tenderness.  Examination of the scrotum and both testicles were normal and there was no atrophy.  His erectile dysfunction disability did not impact his ability to work.

A VA nurse practitioner completed a disability benefits questionnaire on December 21, 2011.  She reported that the Veteran had erectile dysfunction but the physical examination was normal.  Physical examination of the testicles revealed an absent left testicle as the Veteran reported having undergone an orchiectomy for an undescended left testicle.

The Veteran is seeking an increased compensable disability rating for his service-connected erectile dysfunction, which is currently evaluated as noncompensable under Diagnostic Codes 7599- 7522.  The Board notes that in a January 2009 rating decision, the Veteran was granted special monthly compensation under 38 U.S.C. § 1114(k) due to loss of use of a creative organ.

The use of two rating codes and a "99" denotes a rating by analogy. 38 C.F.R. §§ 4.20, 4.27.

There is no diagnostic code which deals with erectile dysfunction exclusively.  The Veteran's erectile dysfunction is currently rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522 (penis, deformity, with loss of erectile power).  Diagnostic Code 7522 is deemed by the Board to be the most appropriate primarily because it is the only diagnostic code which includes loss of erectile power among its criteria.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.

Diagnostic Code 7522 provides a 20 percent rating for deformity of the penis with loss of erectile power.  No other disability rating is provided by this diagnostic code.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  

The provisions of 38 C.F.R. §4.31  indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.

In consideration of the record, the Board finds that private and VA medical evidence shows loss of erectile power.  However, in order to obtain a compensable rating under Diagnostic Code 7522, deformity of the penis must also be demonstrated.  Physical examination during the December 2011 VA examination revealed no deformity of the penis.  Therefore, the evidence does not show in this case showing complaint, treatment, or findings of penile deformity.  

While the medical records as reviewed above clearly indicate that the Veteran is impotent and there is some ambiguity over whether he had an orchiectomy of his left testicle, none of the medical evidence indicates that the Veteran's penis is actually deformed.  Additionally, although the Veteran has indicated that he cannot have intercourse, he has never claimed that he has an actual penile deformity in addition to the erectile dysfunction.

Furthermore, with respect to VA benefits, special monthly compensation for loss of use of a creative organ was granted to compensate the Veteran for his erectile dysfunction.

For the reasons stated above, the preponderance of the evidence is against a compensable rating for the Veteran's erectile dysfunction.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3.

C.  Extraschedular Considerations

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected hypertensive heart disease and erectile dysfunction disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected hypertensive heart disease and erectile dysfunction disabilities.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to service connection for dry skin, to include as secondary to service-connected hypertensive heart disease is denied.

Entitlement to a disability rating in excess of 60 percent for hypertensive heart disease for the period prior to August 21, 2015 is denied.

Entitlement to a separate 10 percent disability rating for hypertension is granted.
 
Entitlement to a compensable disability rating for erectile dysfunction is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to a separate compensable disability evaluation for aortic aneurysm and entitlement to a disability rating in excess of 30 percent for renal insufficiency.

Regarding the Veteran's claim for entitlement to a separate compensable disability evaluation for aortic aneurysm, in the October 2014 JMR, the parties agreed that in its December 2013 denial of a rating in excess of 60 percent for hypertensive heart disease, the Board erred when it did not discuss whether the Veteran would be entitled to higher or separate ratings under 38 C.F.R. § 4.104, Diagnostic Codes 7101 (hypertension) and 7110 (aortic aneurysm) for his claimed hypertensive heart disease.  

As noted above, per the July 2015 Board remand instructions, the Veteran underwent a VA examination in August 2015.  While the examiner opined that it was less likely than not that the Veteran's aortic aneurysm was caused by or a result of the Veteran's service-connected hypertension, the examiner also determined that it was at least as likely as not that the Veteran's aortic aneurysm was aggravated beyond its natural progression by the service-connected hypertension.  As a result, the Board finds that a separate rating is warranted for aortic aneurysm under Diagnostic Code 7110.  However, the Board finds that additional development is necessary to determine if a separate compensable disability rating under Diagnostic Code 7110 is warranted as the current medical evidence is insufficient to adequately evaluate the current nature and severity of the Veteran's residuals of aortic aneurysm.

Under Diagnostic Code 7110, a 60 percent rating is warranted for an aneurysm that precludes exertion.  The maximum schedular rating of 100 percent is warranted for an aneurysm that is 5 cm or larger in diameter; or if symptomatic; or for an indefinite period from the date of hospital admission for surgical correction, including any type of graft insertion.  The residuals of surgical correction are evaluated according to the organ systems affected.  A rating of 100 percent is assigned as of the date of admission for surgical correction.  Six months following discharge, the appropriate disability rating is determined by mandatory VA examination.  See 38 C.F.R. § 4.104, Diagnostic Code 7110.

Notably, the August r 2015 VA examiner indicated that even though the Veteran did not currently have an aortic aneurysm, his residuals included chronic pain.  However, no additional Disability Benefits Questionnaires were prepared in order to evaluate the body system affected by the residuals.  Thus, the examination reports are inadequate for rating purposes and a new examination must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Regarding his renal insufficiency disability, the Veteran is currently rated under Diagnostic Codes 7599- 7541 at a 30 percent disability evaluation.  The hyphenated diagnostic code indicates that the Veteran's kidney -related disability is an unlisted disability, for which specific rating criteria do not exist, and hence, has been rated by analogy under Diagnostic Code 7541 and in accordance with the rating criteria for renal dysfunction.

Under Diagnostic Code 7541, a 30 percent rating is warranted due to albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id.   A 60 percent rating is warranted where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  Id.  An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. Id.   A 100 percent evaluation is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.  

The Veteran has undergone VA examinations for his service-connected renal insufficiency in October 2001, December 2002, June 2003, February 2005, August 2008, and most recently in December 2011.

In a March 2016 Post-Remand Brief the Veteran's representative maintained that the VA examiners did not consider or determine whether the Veteran's reports of flare-ups with lots of bubbles presenting in his urine was or was not constant albuminuria which was accompanied by swelling in his legs and ankles.

As noted above, under Diagnostic Code 7541, an increased 60 percent rating is warranted where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  While the Veteran's most recent hypertension VA examination in August 2015 did not demonstrate diastolic pressure predominantly 120 or more to warrant a 40 percent rating for hypertension under Diagnostic Code 7101, the March 2016 Post-Remand Brief contends that the Veteran's condition is more severe than what was represented on the last VA examination as he had flare-ups that were productive of constant albuminuria with edema in his legs and ankles.

The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Accordingly, the Board finds that a new VA examination is necessary to access the current severity of the Veteran's service-connected renal insufficiency disability which includes specifically addressing whether the Veteran has flare-ups that were productive of constant albuminuria with edema in his legs and ankles.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the service-connected l aortic aneurysm.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished, and the examiner is requested to report complaints and clinical findings in detail.

The examiner should determine whether the Veteran currently has an aortic aneurysm, and, if so, whether it is five centimeters or larger in diameter, whether it is symptomatic, and whether it precludes exertion. Additionally, the examiner should identify all post-surgical residuals due to treatment for aortic aneurysm. 

If there are post-surgical residuals, the examiner must complete the appropriate Questionnaire according to the body system affected and describe all manifestations of the post-surgical residuals.  The RO/AMC should ensure that the examination report addresses all applicable rating criteria for evaluating the Veteran's aortic aneurysm, to include any post-surgical residuals. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected renal insufficiency disability.

The examiner's report must explicitly state that the Veteran's claims file was reviewed prior to the examination of the Veteran.  All indicated studies should be performed.

The examiner should state whether the Veteran's renal insufficiency is productive of constant albuminuria with some edema; or, definite decrease in kidney function.  In making this determination, the examiner should specifically address whether the Veteran has flare-ups that were productive of constant albuminuria with edema in his legs and ankles.  As noted above, the Veteran contends that he has flare-ups with lots of bubbles presenting in his urine which he feels is constant albuminuria that is accompanied by swelling in his legs and ankles.

The examiner is asked to provide a clear rationale for all opinions and a discussion of the facts and medical principles involved.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


